Appeal by defendant from judgments entered upon the verdicts of a jury and from orders denying his motion for a new trial in each case. Elizabeth Riley, an infant, was riding as a *652passenger in appellant’s automobile in the city of Saratoga Springs when the car struck depressions and ruts in the street. She was thrown in the air, struck her head on a board in the roof of the car and also struck the seat when she came back down.. She suffered a compressed fracture of a vertebra of the spine. The negligence assigned to the appellant was excessive speed, coupled with notice of the condition of the street. On the trial it was conceded by plaintiffs that oral settlements had been made with the defendant New York Power and Light Corporation with a reservation of the causes of action against the defendant D’Aiello, but which settlements were executory only as no money had been paid or papers executed. Judgments and orders unanimously affirmed, with costs in one action. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.